DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	Applicant’s election without traverse of Species II in the reply filed on 03/25/2022 is acknowledged.
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  the claim recites the limitation “for selection of a window displayed on an associated display, of monitoring the stylus position and movement for entry of content in said window” it seems that the inclusion of the “of” is either unintended or it was supposed to be preceded by an additional term. 
Claims 2-9 are objected as being dependent upon the objected base claim 1.
 Appropriate correction is required.



Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-5, 8, 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfman (US 6029214: hereinafter Dorf) in view of Kurasawa (US 2019/0146619), and further view of Dunn (US 2017/0357418).
	

    PNG
    media_image1.png
    701
    621
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    651
    1080
    media_image2.png
    Greyscale


 	As per claim 1,  Dorfman discloses a method for engaging a trackpad with user proximity and/or touch and with a stylus (Figures 6D-6E trackpad 18 and 18’ can detect touch (Finger) and stylus (130,154a,154c and 154g) inputs), said trackpad comprising capacitive sensing , wherein the capacitive sensing circuitry is used to detect user proximity and/or touch events on said trackpad (column 6 lines 14-27 the trackpad (input tablet) 18 has capacitive sensing circuitry to detect touch inputs “the trackpad has a number of conductive strips. Controlling circuits generate high-frequency signals along the strips and sense changes in the electrical field for the strips. The electrical field emanates through and above the surface of the pad. Placing an input pointer (such as a finger tip) on the trackpad surface disrupts the electrical field for several of the conductive strips. Software and hardware calculate the center of the disturbance to provide a coordinate point to the microprocessor 32” ) and sensing circuitry detect stylus position and movement on said trackpad (Figures 6D-6F the trackpad can detect a stylus input by monitoring the position and movement as for example entering text which requires both position and movement detection; see column 6, lines 16-27 and column 11, lines 3-4 ), wherein said method comprises the steps of detecting a user proximity and/or touch event on said trackpad for selection of a window displayed on an associated display (Figure 6D-6E as can be seen on the annotated figures the window 158 is selected on step g making the cursor appear on the window for text entry), of monitoring the stylus position and movement for entry of content in said window (Figure 6C-6F as can be seen on the annotated Figure the trackpad tracks the position and movement allowing for text input on the window by means of the stylus).
	Dorfman teaches using a capacitive sensing circuitry to detect both a user’s finger and stylus as addressed above.  However, Dorfman does not explicitly teach an inductive sensing circuitry to detecting stylus position and movement on the trackpad”. 
	 Kurasawa on the other hand teaches a touch screen using both sensing circuits to detect user proximity and an inductive sensing circuitry to stylus position and movement (see [0053-0057] and Figures 2-4 capacitive proximity touch sensing shown on Figure 2 and inductive sensing shown on Figures 3-4 detecting a stylus engaging with the trackpad), 
	It would have been obvious to one of ordinary skill in the art to modify Dorfman’s trackpad with display to include Kurasawa’s teaching of having inductive sensing circuitry in in tandem with the capacitive sensing circuitry detecting inductive styluses by means of electromagnetic coupling between the panel and the stylus and detecting finger inputs by means of the capacitive circuitry because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Kurasaw’s touch panel is comparable to Dorfman’s trackpad with display because both are touch sensitive devices. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Dorfman’s device to include Kurasawa’s teaching described above with the predictable result of allowing the panel to detect inductive stylus for input to the panel.
Dorfman and Kurasawa do not explicitly disclose “the step or steps of detecting a user proximity and/or touch event to reposition and/or set the position of said window”.
However, Dunn on the other hand teaches “the step or steps of detecting a user proximity and/or touch event to reposition and/or set the position of said window” (Figures 5KKK paragraph [0252] Figures 5LLL-5MMM the window 525b is dragged and repositioned be means of a trackpad input: paragraph [0044] “the tactile output generated by the physical displacement will be interpreted by the user as a tactile sensation corresponding to a perceived change in physical characteristics of the device or the component of the device For example, movement of a touch-sensitive surface (e.g., a touch-sensitive display or trackpad”).
Therefore, it would had been obvious to a person with ordinary skill in the art to provide the teaching of repositioning windows from Dunn’s invention to Dorfman’s device in order to allow the user to place window in any position the user wants.

As per claim 2, Dorfman, Kurasawa and Dunn teach the method of claim 1. Dorfman further teaches wherein said step of monitoring the stylus position and movement for entry of content is preceded by a step of detecting a user proximity and/or touch gesture to resize said window (Figure 6D the window is enlarges the window on step B by means of tapping on region 126 which contains a virtual button as shown on Figure 6A which represent the three mouse button and this action happens before the selection of the window that allows text entry by means of stylus on the window).

As per claim 3, Dorfman, Kurasawa and Dunn teach the method of claim 1.. Dorfman does not explicitly disclose wherein said step of monitoring the stylus position and movement for entry of content is followed by the step of detecting a user proximity and/or touch gesture to resize said window.
However, Dunn on the other hand teaches “wherein said step of monitoring the stylus position and movement for entry of content is followed by the step of detecting a user proximity and/or touch gesture to resize said window” (paragraph [0300][0401] it is disclosed that a window can by resized (close) : it is a common practice to close a window when the user finishes interacting with it meaning that closing the window will be the last interaction happening with that window by the user: gesture input [0055][0067] tap).
Therefore, it would have been obvious to a person with ordinary skill in the art to provide the teaching of resizing a window as the last step perform by the user with a window from Dunn’s invention to Dorfman’s invention in order to free some of the available display space.
	As per claim 4, Dorfman, Kurasawa and Dunn teach the method of claim 1. Dorfman further teaches wherein said trackpad also functions as a secondary display, and wherein the trackpad displays the selected window (Figure 6D-6E as can be seen the trackpads has a display (touch display tablet 18 used as trackpad) as can be seen ).	As per claim 5, Dorfman, Kurasawa and Dunn teach the method of claim 1.  Dorfman further teaches entering of content with the stylus (see Fig. 5D and 5E), but does not teach wherein the repositioning of the selected window is used to place it at a position more convenient.  Dunn teaches wherein the repositioning of the selected window is used to place it at a position more convenient (Dunn Figures 5KKK paragraph [0252] Figures 5LLL-5MMM the window 525b is dragged and repositioned be means of a trackpad input to any position the user prefers paragraph [0044] “the tactile output generated by the physical displacement will be interpreted by the user as a tactile sensation corresponding to a perceived change in physical characteristics of the device or the component of the device For example, movement of a touch-sensitive surface (e.g., a touch-sensitive display or trackpad”). Therefore, it would had been obvious to a person with ordinary skill in the art to provide the teaching of repositioning windows from Dunn’s invention to Dorfman’s device in order to allow the user to place window in any position the user wants.

As per claim 8, Dorfman, Kurasawa and Dunn teach the method of claim 1. Dorfman seems to not explicitly disclose wherein said capacitive sensing circuitry and said inductive sensing circuitry utilize charge transfer circuitry and methods.
However, Kurasawa on the other hand teaches wherein said capacitive sensing circuitry and said inductive sensing circuitry utilize charge transfer circuitry and methods  (circuit 40 performs the function of charge transfer circuit i.e. the circuit 40 can detect whether the surface is touched by a finger or by the stylus; see [0054-0055])
	It would have been obvious to one of ordinary skill in the art to modify Dorfman’s touch device to include Kurasawa’s teaching of having a charge transfer circuit that performs inductive and capacitive measurement and processing of them because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Kurasawa’s touch display is comparable to Dorfman’s touch display because both are touch displays. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Dorfman’s device to include Kurasawa’s teaching described above with the predictable result of further improving the touch panel detection capabilities.

As per claim 10, Dorfman discloses a trackpad comprising capacitive sensing circuitry (column 6 lines 14-27 the trackpad (input tablet) 18 has capacitive sensing circuitry to detect touch inputs “the trackpad has a number of conductive strips. Controlling circuits generate high-frequency signals along the strips and sense changes in the electrical field for the strips. The electrical field emanates through and above the surface of the pad. Placing an input pointer (such as a finger tip) on the trackpad surface disrupts the electrical field for several of the conductive strips. Software and hardware calculate the center of the disturbance to provide a coordinate point to the microprocessor 32” ), said trackpad associated with a display (Figure 6D-6E display 28 associated with the trackpad (18, 18’) ), wherein the capacitive sensing circuitry detects user proximity and/or touch events on the trackpad (column 6 lines 14-27 the trackpad (input tablet) 18 has capacitive sensing circuitry to detect touch inputs “the trackpad has a number of conductive strips. Controlling circuits generate high-frequency signals along the strips and sense changes in the electrical field for the strips. The electrical field emanates through and above the surface of the pad. Placing an input pointer (such as a finger tip) on the trackpad surface disrupts the electrical field for several of the conductive strips. Software and hardware calculate the center of the disturbance to provide a coordinate point to the microprocessor 32” ), detects position and movement of a stylus on the trackpad (Figures 6D-6F the trackpad can detect a stylus input by monitoring the position and movement as for example entering text which requires both position and movement detection), wherein the trackpad detects a user proximity and/or touch event used for selecting a window on said display (Figure 6D-6E as can be seen on the annotated figures the window 158 is selected on step g making the cursor appear on the window for text entry), wherein the trackpad detects another user proximity and/or touch event or events, and wherein the trackpad detects stylus position and movement used to enter content in said window (Figure 6D-6E as can be seen on the annotated Figure the trackpad tracks the position and movement allowing for text input on the window by means of the stylus).	Dorfman teaches using a capacitive sensing circuitry to detect both a user’s finger and stylus as addressed above.  However, Dorfman does not explicitly teach an inductive sensing circuitry to detecting stylus position and movement on the trackpad”. 
	 Kurasawa on the other hand teaches a touch screen using both sensing circuits to detect user proximity and an inductive sensing circuitry to stylus position and movement (see [0053-0057] and Figures 2-4 capacitive proximity touch sensing shown on Figure 2 and inductive sensing shown on Figures 3-4 detecting a stylus engaging with the trackpad), 
It would have been obvious to one of ordinary skill in the art to modify Dorfman’s trackpad with display to include Kurasawa’s teaching of having inductive sensing circuitry in in tandem with the capacitive sensing circuitry detecting inductive styluses by means of electromagnetic coupling between the panel and the stylus and detecting finger inputs by means of the capacitive circuitry because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Kurasaw’s touch panel is comparable to Dorfman’s trackpad with display because both are touch panel displays. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Dorfman’s device to include Kurasawa’s teaching described above with the predictable result of allowing the panel to detect inductive stylus for input to the panel.
Dorfman and Kurasawa do not explicitly disclose “wherein the trackpad detects another user proximity and/or touch event or events used for repositioning and/or setting of the selected window”.
However, Dunn on the other hand teaches “wherein the trackpad detects another user proximity and/or touch event or events used for repositioning and/or setting of the selected window” (Figures 5KKK paragraph [0252] Figures 5LLL-5MMM the window 525b is dragged and repositioned be means of a trackpad input: paragraph [0044] “the tactile output generated by the physical displacement will be interpreted by the user as a tactile sensation corresponding to a perceived change in physical characteristics of the device or the component of the device For example, movement of a touch-sensitive surface (e.g., a touch-sensitive display or trackpad”).
Therefore, it would had been obvious to a person with ordinary skill in the art to provide the teaching of repositioning windows from Dunn’s invention to Dorfman’s device in order to allow the user to place window in any position the user wants.

As per claim 11, Dorfman, Kurasawa and Dunn teach the trackpad of claim 10.  Dorfman further teaches wherein the trackpad detects a user proximity and/or touch gesture which precedes said entry of content into said window, said gesture used to resize the window (Figure 6D the window is enlarges the window on step B by means of tapping on region 126 which contains a virtual button as shown on Figure 6A which represent the three mouse button and this action happens before the selection of the window that allows text entry by means of stylus on the window).

As per claim 12, Dorfman, Kurasawa and Dunn teach the trackpad of claim 10.   Dorfman does not explicitly disclose wherein trackpad detects a user proximity and/or touch gesture which follows said entry of content into said window, said gesture used to resize the window.
However, Dunn on the other hand teaches “wherein said step of monitoring the stylus position and movement for entry of content is followed by the step of detecting a user proximity and/or touch gesture to resize said window” (paragraph [0300][0401] it is disclosed that a window can by resized (close) : it is a common practice to close a window when the user finishes interacting with it meaning that closing the window will be the last interaction happening with that window by the user: gesture input [0055][0067] tap).
Therefore, it would had being obvious to a person with ordinary skill in the art to provide the teaching of resizing a window as the last step perform by the user with a window from Dunn’s invention to Dorfman’s invention in order to free some of the available display space.

As per claim 13, Dorfman, Kurasawa and Dunn teach the trackpad of claim 10.  Dorfman teaches wherein said trackpad also functions as a secondary display, and wherein the trackpad displays the selected window (Figure 6D-6E as can be seen the trackpads has a display (touch display tablet 18 used as trackpad) as can be seen).	As per claim 14, Dorfman, Kurasawa and Dunn teach the trackpad of claim 10.  
Dorfman further teaches entering of content with the stylus (see Fig. 6D and 6E), but does not teach wherein the repositioning of the selected window is used to place it at a position more convenient.  Dunn teaches wherein the repositioning of the selected window is used to place it at a position more convenient (Dunn Figures 5KKK paragraph [0252] Figures 5LLL-5MMM the window 525b is dragged and repositioned be means of a trackpad input to any position the user prefers paragraph [0044] “the tactile output generated by the physical displacement will be interpreted by the user as a tactile sensation corresponding to a perceived change in physical characteristics of the device or the component of the device For example, movement of a touch-sensitive surface (e.g., a touch-sensitive display or trackpad”). Therefore, it would had been obvious to a person with ordinary skill in the art to provide the teaching of repositioning windows from Dunn’s invention to Dorfman’s device in order to allow the user to place window in any position the user wants.

As per claim 17, Dorfman, Kurasawa and Dunn teach the trackpad of claim 10. Dorfman does not explicitly disclose wherein said capacitive sensing circuitry and said inductive sensing circuitry utilize charge transfer circuitry and methods.
However, Kurasawa on the other hand teaches wherein said capacitive sensing circuitry and said inductive sensing circuitry utilize charge transfer circuitry and methods (circuit 40 performs the function of charge transfer circuit i.e. the circuit 40 can detect whether the surface is touched by a finger or by the stylus; see [0054-0055])

	It would have been obvious to one of ordinary skill in the art to modify Dorfman’s touch device to include Kurasawa’s teaching of having a charge transfer circuit that performs inductive and capacitive measurement and processing of them because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Kurasawa’s touch display is comparable to Dorfman’s touch display because both are touch displays. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Dorfman’s device to include Kurasawa’s teaching described above with the predictable result of further improving the touch panel detection capabilities.
6.	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfman in view of Kurasawa in view of Dunn in view of Perski (US 7843439) in further view of Baek (US 2015/0317053).
As per claim 6, Dorfman, Kurasawa and Dunn teach the method of claim 1. Dorfman does not explicitly disclose “wherein the step of monitoring said stylus position and movement is subject to the simultaneous and continued detection of a user proximity and/or touch event during said entry”.
However, Perski on the other hand teaches wherein the step of monitoring said stylus position and movement and simultaneous and continued detection of a user proximity and/or touch event during said entry (column 3 lines 9-15 the touch panel can detect simultaneously touch input and stylus input on a capacitive and inductive panel).
Therefore, it would had been obvious to a person with ordinary skill in the art to provide the teaching of detecting capacitive touch input by use of a finger and stylus inductive measurement input simultaneous and continuously from Perski’s invention to Dorfman’s as modified invention in order to improve response time by measuring both inputs at the same time.
Dorfman and Perski do not explicitly disclose the operation of the stylus is subject to a continuous input from a finger while the stylus is in operation”
However, Baek in other hand teaches “wherein the step of monitoring said stylus position and movement is subject to simultaneous and continued detection of a user proximity and/or touch event during said entry” (Figure 3 the input of the data entry is subject to the user maintaining a continuous finger touch gesture on the screen  paragraph [0173-0174]: paragraph [0208-0210} Figure 11).
Therefore, it would had being obvious to a person with ordinary skill in the art to provide the teaching utilizing touch and hold finger gesture while inputting data with a stylus from Baek’s invention to Dorfman’s invention in order to enhance the user interactive experience.
	As per claim 7, Dorfman, Kurasawa, Dunn, Perski and Baek teach the method of claim 6.  Dorfman further teaches wherein said detected user proximity and/or touch event comprises a finger touch on the trackpad (see Fig. 6D-6F and see column 12, lines 37-45) and entry of the content by using a stylus (see column 12, lines 55-58). However, Dorfman does not teach the limitation “detected user proximity during the entry”.  Baek teaches wherein said detected user proximity and/or touch event during said entry comprises a finger touch on the trackpad (Baek Figure 3 the input of the data entry is subject to the user maintaining a continuous finger touch gesture on the screen  paragraph [0173-0174]: paragraph [0208-0210] Figure 11. Thus using the teaching simultaneously both finger and stylus of Baek to the device of Dorman would meet the claim limitation since the input on Dorfman is performed on the trackpad, this interaction would provide on the trackpad).Therefore, it would had being obvious to a person with ordinary skill in the art to provide the teaching utilizing touch and hold finger gesture while inputting data with a stylus from Baek’s invention to Dorfman’s invention in order to enhance the user interactive experience.

As per claim 15, Dorfman, Kurasawa and Dunn teach the track pad of claim 10, Dorfman does not explicitly disclose wherein the detection of content entry with said stylus is subject to the simultaneous detection of another user proximity and/or touch event by the trackpad, with said another event detected for the duration of content entry.
However, Perski on the other hand teaches wherein the detection of content entry with said stylus and simultaneous detection of another user proximity and/or touch event by the trackpad, with said another event detected for the duration  (column 3 lines 9-15 the touch panel can detect simultaneously touch input and stylus input on a capacitive and inductive panel).
Therefore, it would had been obvious to a person with ordinary skill in the art to provide the teaching of detecting capacitive touch input by use of a finger and stylus inductive measurement input simultaneous and continuously from Perski’s invention to Dorfman’s as modified invention in order to improve response time by measuring both inputs at the same time.
Dorfman does not explicitly disclose the operation of the stylus is subject to a continuous input from a finger while the stylus is in operation”
However, Baek other hand teaches “wherein the detection of content entry with said stylus is subject to the simultaneous detection of another user proximity and/or touch event by the trackpad, with said another event detected for the duration of content entry” (Figure 3 the input of the data entry is subject to the user maintaining a continuous finger touch gesture on the screen paragraph [0173-0174]: paragraph [0208-0210} Figure 11).
Therefore, it would had being obvious to a person with ordinary skill in the art to provide the teaching utilizing touch and hold finger gesture while inputting data with a stylus from Baek’s invention to Dorfman’s invention in order to enhance the user interactive experience.
 	As per claim 16, Dorfman, Kurasawa, Dunn, Perski and Baek teach the track pad of claim 15. Dorfman and Kurasawa do not explicitly disclose “said detected another user proximity and/or touch event or events comprises a finger touch on the trackpad”
However, Dunn on the other hand teaches “wherein  said detected another user proximity and/or touch event or events comprises a finger touch on the trackpad” (Figures 5KKK paragraph [0252] Figures 5LLL-5MMM the window 525b is dragged and repositioned be means of a trackpad input: paragraph [0044] “the tactile output generated by the physical displacement will be interpreted by the user as a tactile sensation corresponding to a perceived change in physical characteristics of the device or the component of the device For example, movement of a touch-sensitive surface (e.g., a touch-sensitive display or trackpad”.  Also Fig.2 shows using a finger to touch on either touch screen or trackpad as disclosed in [0044]).
Therefor it would had been obvious to a person with ordinary skill in the art to provide the teaching of repositioning windows from Dunn’s invention to Dorfman’s device in order to allow the user to place window in any position the user wants.
	
7.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfman in view of Kurasawa in view of Dunn in further view of Cho (US 2015/0103039).

As per claim 9, Dorfman, Kurasawa and Dunn teach the method of claim 1. Dorfman does not explicitly disclose  wherein the stylus comprises a spring loaded tip and wherein the step of monitoring the stylus position and movement for entry of content includes detection of the stylus being pressed with sufficient force against said trackpad to cause the stylus tip to move sufficiently into a body of the stylus to result in a connection of two ends of a coil and capacitor pair within said stylus , with a change due to said connection measured with the inductive sensing circuitry.


    PNG
    media_image3.png
    663
    527
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    574
    815
    media_image4.png
    Greyscale

	However, Cho on the other hand teaches wherein the stylus comprises a spring loaded tip (Figure 5 spring loaded tip 512) and wherein the step of monitoring the stylus position and movement for entry of content includes detection of the stylus being pressed with sufficient force against said trackpad to cause the stylus tip to move sufficiently into a body of the stylus to result in a connection of two ends of a coil and capacitor pair within said stylus, with a change due to said connection measured with the inductive sensing circuitry (Figure 5-6 stylus 140 has spring (switch 528 including a spring paragraph [0112]) loaded tip 512 when pressure is applied to the stylus tip the tip goes inside the stylus and when sufficient force is applied to it the switch 528 closes completing the connection of a circuit which includes a capacitor C2 (526) and the inductor coil L2 (524) and when the circuit is completed measurement of the stylus input for detection as the touch action is enabled).	It would have been obvious to one of ordinary skill in the art to modify Dorfman’s touch input system to include Cho’s inductive stylus and operation because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Dorfman’s stylus and Cho’s stylus perform the same general and predictable function, the predictable function being providing pen inputs on a touch device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in substitution of Dorfman’s stylus by replacing it with the stylus of Cho. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per claim 18, Dorfman, Kurasawa and Dunn teach the trackpad of claim 10.  Dorfman does not explicitly disclose “wherein the stylus comprises a spring loaded tip and wherein the user presses the stylus with sufficient force against said trackpad during entry of content to cause said tip to move sufficiently into a body of the stylus to result in a connection of two ends of a coil and capacitor pair within said stylus, and wherein said inductive sensing circuitry measures a change due to said connection”.
	However, Cho on the other hand teaches wherein the stylus comprises a spring loaded tip (Figure 5 spring loaded tip 512) and wherein the step of monitoring the stylus position and movement for entry of content includes detection of the stylus being pressed with sufficient force against said trackpad to cause the stylus tip to move sufficiently into a body of the stylus to result in a connection of two ends of a coil and capacitor pair within said stylus, with a change due to said connection measured with the inductive sensing circuitry (Figure 5-6 stylus 140 has spring (switch 528 including a spring paragraph [0112]) loaded tip 512 when pressure is applied to the stylus tip the tip goes inside the stylus and when sufficient force is applied to it the switch 528 closes completing the connection of a circuit which includes a capacitor C2 (526) and the inductor coil L2 (524) and when the circuit is completed measurement of the stylus input for detection as the touch action is enabled).	It would have been obvious to one of ordinary skill in the art to modify Dorfman’s touch input system to include Cho’s inductive stylus and operation because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Dorfman’s stylus and Cho’s stylus perform the same general and predictable function, the predictable function being providing pen inputs on a touch device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in substitution of Dorfman’s stylus by replacing it with the stylus of Cho. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

InquiriesAny inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691